    Case 2:16-cv-00686-MWF-PJW Document 233 Filed 01/04/19 Page 1 of 2 Page ID #:2318



             1   VICTOR M. SHER (SBN 96197)
             2   vic@sheredling.com
                 MATTHEW K. EDLING (SBN 250940)
             3   matt@sheredling.com
             4   MARTIN QUIÑONES (SBN 293318)
                 marty@sheredling.com
             5   SHER EDLING LLP
             6   100 Montgomery St., Suite 1410
                 San Francisco, CA 94104
             7   Tel: (628) 231-2500
             8   Fax: (628) 231-2929
             9   Attorneys for Plaintiffs ALISU INVESTMENTS, LTD,
         10      and KARGO GROUP GP, LLC

         11
                                    UNITED STATES DISTRICT COURT
         12
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
         13
                 ALISU INVESTMENTS, LTD. and              Case No. 2:16-CV-00686 MWF (PJWx)
         14      KARGO GROUP GP, LLC,
                                                          Honorable Michael W. Fitzgerald
         15                 Plaintiffs,
                                                          [PROPOSED] ORDER GRANTING
         16           v.                                  STIPULATION TO MODIFY
                                                          ORDER RE JURY TRIAL
         17      TRIMAS CORPORATION d/b/a/ NI
                 INDUSTRIES, INC.; BRADFORD
         18      WHITE CORPORATION; LUPPE
                 RIDGWAY LUPPEN; PAULA BUSCH
         19      LUPPEN; METAL PRODUCTS
                 ENGINEERING; DEUTSCH/SDL,
         20      LTD.; RHEEM MANUFACTURING
                 COMPANY; INFINITY HOLDINGS,
         21      LLC; and STANSTEEL
                 CORPORATION,
         22
                            Defendants.
         23
         24      AND ALL COUNTERCLAIMS
         25
         26
         27
         28
  SHER           ORDER GRANTING STIPULATION TO MODIFY ORDER RE JURY TRIAL;
EDLING LLP       CASE NO. 2:16-CV-00686 MWF (PJWX)
    Case 2:16-cv-00686-MWF-PJW Document 233 Filed 01/04/19 Page 2 of 2 Page ID #:2319



             1        Upon consideration of the Parties’ Joint Stipulation to Modify the Court’s
             2   Order Regarding Jury Trial, IT IS HEREBY ORDERED THAT:
             3           1. Fact discovery will be stayed for 120 days from the date of entry of this
             4              Order, after which time discovery would proceed according to the
             5              modified deadlines listed below; and
             6           2. The remaining deadlines listed in Part I of the Court’s Order re Jury
             7              Trial be modified as follows:
             8       Non-Expert Discovery Cut-off           June 4, 2019
             9       Expert Disclosure (Initial)            June 11, 2019
         10          Expert Disclosure (Rebuttal)           July 9, 2019
         11          Expert Discovery Cut-off               July 23, 2019
         12          Last Day to Hear Motions               October 22, 2019
         13          Last Day to Conduct ADR                November 5, 2019
                     Proceeding
         14
                     File Memorandum of Contentions         December 17, 2019
         15          of Facts and Law, Exhibit and
         16          Witness Lists, Status Report
                     regarding settlement, and all
         17          Motions in Limine
         18          Lodge Pretrial Conference Order,       December 31, 2019
         19          file agreed set of Jury Instructions
                     and Verdict Forms, file statement
         20          regarding Disputed Instructions and
         21          Verdict Forms, and file oppositions
         22          Final Pretrial Conference and          January 14, 2020 at 11:00 a.m.
                     Hearing on Motions in Limine
         23
                     Trial Date (Est. 7–10 days)            February 4, 2020 at 8:30 a.m.
         24
                      IT IS SO ORDERED.
         25
         26
                  Dated: 1/4/2019
         27                                           The Honorable Michael W. Fitzgerald
         28                                           United States District Judge
                 ORDER GRANTING STIPULATION TO MODIFY ORDER RE JURY TRIAL;                        2
  SHER
                 CASE NO. 2:16-CV-00686 MWF (PJWX)
EDLING LLP
